COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Milad Attalla v. Loyc Investments Ltd. Co.

Appellate case number:   01-21-00078-CV

Trial court case number: 2019-78630

Trial court:             80th District Court of Harris County


       The appellant, Milad Attalla, has filed a consolidated motion for panel rehearing and en
banc reconsideration. The appellee, Loyc Investments Ltd. Co., has filed a motion to strike the
appellant’s consolidated motion for panel rehearing and en banc reconsideration as untimely.
       The panel has unanimously voted to deny the appellee’s motion to strike the appellant’s
consolidated motion as untimely. Therefore, the appellee’s motion to strike is hereby DENIED.
       On the merits, the panel has unanimously voted to deny the appellant’s motion for panel
rehearing, and the en banc court has unanimously voted to deny the appellant’s motion for en
banc reconsideration. Accordingly, the appellant’s consolidated motion is hereby DENIED.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.

En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: September 15, 2022